Citation Nr: 0102005	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  95-20 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss and 
tinnitus.

2.  Entitlement to an increased rating for anxiety reaction 
with depressive features, currently evaluated as 30 percent 
disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse 

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from September 1943 
to November 1945.

This case came to the Board of Veterans' Appeals (Board) from 
a September 1994 RO rating decision which determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim of service connection for hearing loss and 
tinnitus, and which also denied an increase in a 30 percent 
rating for a service connected psychiatric disorder.  As part 
of his appeal, the veteran had a hearing before an RO hearing 
officer in August 1995, and before a member of the Board 
sitting at the RO (i.e., Travel Board hearing) in May 2000.


FINDINGS OF FACT

1.  In August 1984, the veteran's claim for service 
connection for hearing loss and tinnitus was denied in a 
final Board decision.  Evidence received since the August 
1984 Board decision is cumulative or redundant of evidence 
previously considered, or the additional evidence, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  The veteran's service-connected anxiety reaction with 
depressive features is productive of no more than a definite 
degree of social and industrial impairment, or occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to symptoms.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted 
sufficient to reopen a claim for service connection for 
hearing loss and tinnitus; and the August 1984 Board decision 
is final. 38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000).

2.  The criteria for a rating in excess of 30 percent for 
anxiety reaction with depressive features have not been met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Code 9400 
(1996); 38 C.F.R. § 4.130, Code 9400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service in the Navy from 
September 1943 to November 1945.

Service medical records reflect that the veteran underwent an 
enlistment examination in September 1943 which showed that 
his ears were normal and hearing was 15/15 (normal) 
bilaterally.  The remainder of service medical records show 
no complaints or findings of hearing loss or tinnitus.  
Service medical records reflect that in November 1945 a Board 
of Medical Survey concluded that the veteran suffered from 
psychoneurosis, anxiety, and recommended that he be 
discharged from the Navy.  

Upon discharge in November 1945, the veteran filed a claim 
for service connection for various conditions (including a 
nervous condition), but did not reference any hearing loss or 
tinnitus.    

By a December 1945 rating decision, the RO granted service 
connection for psychoneurosis, anxiety type, and assigned a 
30 percent rating.  

The veteran underwent a VA general medical examination in 
October 1947.  At this time, he did not complain of any 
symptoms of hearing loss or tinnitus.  Examination of the 
ears was normal, and ordinary conversation could be heard at 
20 feet for both ears.  

By a January 1948 rating decision, the RO reduced the rating 
for the veteran's psychoneurosis, anxiety reaction, to 10 
percent. 

By an October 1977 rating decision, the RO increased the 
rating for anxiety reaction with depressive features to 30 
percent.

Medical records and statements by the veteran, prior to the 
1980s, are negative for complaints or findings of hearing 
loss or tinnitus.  The records note that for decades after 
service the veteran's occupation was a construction 
worker/contractor, including carpentry work.

In a written statement associated with the claims file in 
March 1983, the veteran reported that he was having problems 
with his hearing and was experiencing ringing noises in his 
right ear.  He indicated that he had visited two physicians 
because of these symptoms, who had suggested his hearing loss 
was due to occupational noise exposure.  The veteran, on the 
other hand, suggested that his symptoms were due to his 
active duty experiences, which involved working in a ship's 
engine room.  He described noise aboard ship when he was in 
the Navy.  

By a May 1983 rating decision, the RO denied service 
connection for bilateral hearing loss with tinnitus.  The 
veteran appealed that determination.

When filling out the medical history portion for an October 
1983 VA psychiatric examination, the veteran complained of 
hearing problems, constant ringing in his right ear, and a 
feeling like water in his left ear.  

In a February 1984 statement, the veteran continued to 
complain of hearing loss and tinnitus, and essentially 
reasserted that these symptoms resulted from his exposure to 
noise while working in an engine room during active duty.  He 
asserted that after discharge his family kept asking why he 
was talking so loud, although he never knew what they meant.  
The veteran asserted that none of his family had any hearing 
problems.   

In an August 1984 decision, the Board denied service 
connection for defective hearing with tinnitus.  The basis 
for this denial was that neither hearing loss nor tinnitus 
was shown to have been present during service or at 
discharge, or to be otherwise attributable to military 
service.   Evidence received since the 1984 Board decision is 
summarized below.

In numerous written statements, such as one in December 1985, 
the veteran asserted that he had hearing loss and tinnitus 
due to exposure to excessive noise, including engine room 
noise, while serving in the Navy.  

VA medical records in 1985 and 1993 note bilateral hearing 
loss and complaints of tinnitus.

In a December 1993 written statement, the veteran asserted 
that his service connected psychiatric disability had 
worsened.  He also indicated that he wished to reopen his 
claim concerning service connection for hearing loss and 
tinnitus.  

VA medical records reflect that in December 1993 the veteran 
sought outpatient treatment and reported difficulty sleeping, 
apparently due to anxiety.  The veteran was fitted for a 
hearing aid in January 1994.  Additional outpatient records 
show that in February 1994 the veteran sought treatment for a 
right hand injury which he said was caused by an automatic 
door at the VA clinic; he was subsequently treated for a 
right hand condition.  The veteran and his wife filed a 
lawsuit against the U.S. government and others, seeking 
monetary damages from the right hand injury alleged to have 
been due to the door-related accident at the VA clinic.

By a September 1994 rating decision, the RO confirmed the 30 
percent rating for the veteran's psychiatric disorder.  By 
the same rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of  service connection for hearing loss and tinnitus.

In a May 1995 substantive appeal, the veteran reported 
symptoms of hearing loss and tinnitus, as well as his nervous 
condition. 

The veteran underwent a psychiatric examination for VA 
compensation purposes in July 1995.  He reported temper, 
sleeping, and other problems, as well as difficulty getting 
along with his wife.  The veteran went on to state that there 
had been a number of difficulties, including his hearing 
problems, which had increased his emotional distress.  He 
also reported that he injured his hand in February 1994 in a 
doorway of the VA clinic, since then he had been unable to 
work, and as a result his financial status had dramatically 
deteriorated.  He said he could not find things to occupy 
himself with, which he had previously been able to do.  He 
also stated that he had been entangled in legal difficulties 
resulting from his hand accident.  According to the veteran, 
all of these factors had increased his apprehension and 
lowered his mood.  He described difficulty in getting along 
with people, irritability, depressed mood, and marked marital 
discord.   The veteran reported having no gainful employment 
since his February 1994 hand injury, and related he attempted 
unsuccessfully to do a couple of jobs.  His favored household 
chores, including gardening, were also reportedly limited 
because of his hand difficulty.  The veteran stated that he 
recently had been offered a part-time and low paying job as a 
carpentry instructor.  He intended to try that out and see 
how it worked, although he said it would not help his 
finances very much.  

On the mental status examination portion of this VA 
psychiatric examination, it was noted the veteran was neatly 
dressed, groomed in casual attire, and entirely cooperative.  
He was obviously apprehensive and agitated and, at least at 
the start of the interview, quite annoyed.  His mood was 
depressed.  He manifested rapid body movements and wore a 
supportive glove of some type on his injured hand.  There was 
no evidence of a formal thought disorder, hallucinations, or 
delusions.  He was oriented as to all three spheres and 
showed no gross defect of memory.  The veteran's intelligence 
was judged as being in the average range and his judgment was 
deemed as adequate.  The veteran was diagnosed as having 
generalized anxiety disorder with depressive features which 
apparently had increased in severity as a result of 
environmental stressors.  

The veteran and his spouse testified at a hearing before an 
RO hearing officer in August 1995.  The veteran and his wife 
described his temper and adjustment problems.  He stated that 
he isolated himself to get away from people and situations.  
He reported taking Valium to keep calm.  The veteran 
testified that the thing that kept him calmed down and happy 
was polka dancing, which he and his wife apparently had done 
every week for the prior four to five years.  According to 
the veteran's spouse, they would sometimes go polka dancing 
twice a week.  The veteran testified that he did not see any 
doctors regularly because he felt it was useless.  He said 
that he had worked as a general contractor and that he loved 
construction.  He indicated he retired approximately four 
years before, at age 65.  He said that he did not retire due 
to his nervous condition, although the condition affected 
him.  The veteran's spouse stated that the veteran worked in 
a garden in their yard.  The veteran stated that he also 
maintained the lawn.  The veteran indicated that he attended 
church avidly.  He stated that although he had six children 
and sixteen grandchildren, only one had come to visit him for 
a recent birthday.  The veteran stated that he had not seen a 
psychiatrist on a regular basis since the mid-1980s.  
Concerning his hearing problems, the veteran essentially 
reasserted that such were due to excessive noise in a ship's 
engine room during service.

Records show that in July 1997 the veteran and his wife 
entered into a compromise settlement with the U.S. government 
with regard to the lawsuit they had filed concerning the hand 
injury which the veteran allegedly sustained at a VA clinic 
in February 1994.  As the result of this settlement, the 
veteran and his wife were given a substantial monetary award 
by the U.S. government.

The veteran underwent a VA psychiatric examination for 
compensation purposes in June 1998.  He reported a continued 
general sense of fearfulness, occasional feelings as if he 
was having a partial panic attack, depressed mood, 
irritability, sleep difficulty, inability to establish 
friendly relationships, and a number of physical symptoms.  
He also reported that he continued to take Valium.  The 
veteran said he had moved into a condominium because of his 
inability to perform physical tasks as a result of the injury 
to his right hand.  However, he related that his hand problem 
seemed to improve dramatically at the end of 1997, which he 
attributed to his religion.  The veteran said that he had 
recently taken a job as a construction manager of a building 
project.  He said he enjoyed the work fairly well, although 
his difficulty with hearing interfered with some of his 
functioning.  The veteran also reported that his marital 
relationship had seemingly improved recently.  He said he was 
still somewhat annoyed that his children did not visit or pay 
adequate attention to him.  He said he had no friends outside 
of family members, and engaged in no recreational activities 
except occasionally putting in some flowers around his 
condominium.  The veteran stated that he occasionally went to 
a polka dance, however.  

Upon mental status examination at this VA examination, it was 
noted the veteran was neatly dressed, groomed in a casual 
attire, and entirely cooperative.  He appeared apprehensive 
but gradually improved his rapport and became quite 
spontaneous.  His mood was neutral.  The examiner noted that 
there was no evidence of a formal disorder of thought, nor 
any hallucinations or delusions.  He was oriented to all 
three spheres and showed no gross defect of memory.  The 
veteran's intelligence was judged as at least in the average 
range and his judgment was deemed to be good.  The veteran's 
Global Assessment of Functioning (GAF) score was assessed to 
be 60.  

The veteran testified before the undersigned Board member at 
a hearing in May 2000.  He stated that he continued to be 
taking Valium which was prescribed by VA doctors, and that he 
obtained weekly to biweekly counseling through Alcoholics 
Anonymous (AA).  He indicated he was currently working as a 
substitute teacher and as a construction consultant.  The 
veteran said that he could not sit at home, and had to do 
something.  Even at home, he testified, he could not sit 
still, and would garden.  He reported having a quick temper, 
sleeping problems, and other symptoms.  The veteran testified 
that he had been involved with some service-related reunions, 
and indicated that other individuals who had served in the 
engine room were also having problems with their ears.  He 
recounted how his hearing difficulties began after his 
discharge, even though he would not admit there was a problem 
at that time.  The veteran testified that he had recently 
been given new hearing aids.  He indicated that he was trying 
to get used to them, and occasionally would have to take them 
out when he and his wife went to dances or to church.  Later 
during the hearing, the veteran testified that, in the 1950s 
or 1960s, he had seen a doctor living next door about his 
hearing, but this doctor was deceased.  The veteran also 
referenced a family physician, also deceased, who had talked 
to him about his ears in the 1950s.  The veteran also stated 
that he had never obtained a doctor's statement as to the 
cause of his hearing loss or tinnitus.       

After receiving a transcript of his testimony, the veteran 
filed a motion to make a series of corrections, some of which 
were made.  The veteran also provided additional argument 
with regard to the matters on appeal.

The veteran also attached to his motion a number of articles.  
One article, from a service organization newsletter, 
discusses the response to a membership survey concerning 
hearing loss.  Another newspaper article discusses the 
symptoms and nature of tinnitus.  Another newspaper article 
discusses pending legislation concerning compensation for 
workers who suffered hearing loss while on the job.  The 
veteran also submitted a copy of a VA survey he completed, 
concerning his evaluation of hearing aids he received in 
April 2000.
   
II.  Analysis

A.  Application to reopen claim for service connection for 
hearing loss and tinnitus

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, when 
manifest to a degree of 10 percent or more within one year 
after the veteran's military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired 
hearing will be considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The file shows that the veteran's claim for service 
connection for bilateral hearing loss and tinnitus was 
previously denied by a final Board decision in August 1984. 
Despite this final Board decision, the claim may be reopened 
if new and material evidence has been received since then; 
and if the claim is thus reopened it will be reviewed on a de 
novo basis, considering all the evidence of record.  
38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet.App. 273 
(1996); Manio v. Derwinski, 1 Vet.App. 140 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

When the Board denied service connection for defective 
hearing and tinnitus in August 1984, it considered service 
medical records from the veteran's 1943-1945 active duty, 
which showed no hearing loss or tinnitus.  The Board also 
considered post-service medical records which showed no 
hearing loss or tinnitus until the 1980s, and there was no 
medical evidence to link the problems to service.  The Board 
also considered statements by the veteran, made many years 
after service, in which he asserted that his hearing loss and 
tinnitus were due to noise exposure in service.  

Since the final 1984 Board decision, the veteran has 
submitted VA medical records, from the 1980s and later, which 
again note hearing loss and tinnitus many years after 
service.  These medical records are cumulative and redundant, 
not new evidence; information available to the Board in 1984 
already showed the conditions many years after service.  
38 C.F.R. § 3.156; Vargas-Gonzales v. West, 12 Vet.App. 321 
(1999).  These additional medical records are also not 
material evidence; the medical records do not link current 
hearing loss and tinnitus with the veteran's military 
service, and the records are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.

Since the final 1984 Board decision, the veteran has 
submitted general news articles concerning hearing loss and 
tinnitus.  The articles are new evidence; however, they are 
not material as they are not so significant that they must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156.  The articles do not reference the 
veteran, are not concerned with the facts of his particular 
medical history, and are otherwise too generic to constitute 
competent medical evidence with which to reopen a claim.  See 
Sacks v. West, 11 Vet. App. 314 (1998), Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

Since the 1984 final Board decision, the veteran and his wife 
have provided additional written statements and hearing 
testimony, to the general effect that the veteran's hearing 
loss and tinnitus were caused by noise exposure in service.  
These assertions are not new as they are essentially 
duplicative of the veteran's statements which were of record 
at the time of the prior final denial of the claim for 
service connection.  38 C.F.R. § 3.156; Vargas-Gonzales, 
supra; Reid v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, 
lay statements on medical diagnosis and etiology are not 
competent evidence, and hence these lay statements are not 
material evidence to reopen the claim.  38 C.F.R. § 3.156; 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In conclusion, the Board finds that new and material evidence 
has not been submitted since the August 1984 final Board 
decision.  Thus, the claim for service connection for hearing 
loss and tinnitus has not been reopened.

B.  Claim for increased rating for a psychiatric disorder

The veteran has asserted that the 30 percent rating for his 
service-connected psychiatric disability should be increased.  
The file shows that the RO has properly developed the 
evidence on the claim for an increased rating, and there is 
no further VA duty to assist the veteran with his claim.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (2000).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  
The veteran's anxiety disorder with depressive features was 
initially evaluated under 38 C.F.R. § 4.132, Code 9400 
(effective prior to November 7, 1996).  The old rating 
criteria provided that a generalized anxiety disorder (or 
other psychoneurotic disorder) is rated 30 percent when there 
is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and when psychoneurotic symptoms result in such reduction in 
ititiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  In a precedent 
opinion, the VA General Counsel concluded that the term 
"definite" (for a 30 percent rating under 38 C.F.R. § 
4.132) is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents the degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  A 
50 percent rating is assigned when the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and when by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

On November 7, 1996, the rating criteria for mental disorders 
were revised and are now found in 38 C.F.R. § 4.130, 
including Code 9400 for a generalized anxiety disorder.  The 
new rating criteria provide that a mental disorder will be 
rated 30 percent when it results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

As the veteran's claim for an increased rating for his 
anxiety reaction with depressive features was pending when 
the regulations pertaining to psychiatric disabilities were 
revised, he is entitled to the version most favorable to him, 
although the new criteria may be applied only to the time 
after their effective date.  VAOPGCPREC 3-2000; Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  

The medical evidence shows that the veteran has not been 
recently hospitalized for his anxiety reaction, nor has he 
recently sought VA outpatient counseling for it (although it 
appears he takes prescibed medication for his symptoms).  The 
veteran reports a short temper, sleeping difficulties, and 
other symptoms.  While he claims social isolation, he has 
maintained his marriage of over 50 years, has maintained 
varying degrees of contact with his large family of children 
and grandchildren, and has maintained his involvement in 
gardening, church, and polka dancing.  Although the veteran 
reportedly stopped working full time in the construction 
industry, he indicated this was due to a right hand injury.  
Apparently age-related retirement was also a factor.  The 
veteran himself reported that he did not retire because of 
his psychiatric condition.  More recent evidence shows the 
veteran has returned to work, at least part time, as a 
consultant in the construction industry as well as a teacher. 

The VA examinations in 1995 and 1998 indicate that the 
veteran was alert, cooperative, and neatly dressed for both 
examinations.  There was no evidence of a formal disorder of 
thought nor any hallucinations or delusions.  The veteran was 
oriented in all three spheres and showed no gross defect of 
memory.  Judgment and intellectual capacity were adequate.  
At the second examination, in 1998, the veteran's GAF was 60.  
Such a GAF score does not suggest more than moderate 
impairment from the psychiatric condition. Carpenter v. 
Brown, 8 Vet. App. 240 (1995).

Considering all the evidence and the old rating criteria, the 
Board finds that no more than a definite (30 percent) degree 
of social and industrial impairment from service-connected 
psychiatric symptoms is shown. The medical evidence shows 
that the veteran's anxiety reaction is stable with 
medication, he maintains social activities, and after 
retiring he has continued to work on at least a part-time 
basis.  The medical records do not indicate he has 
psychiatric symptoms of a magnitude as would cause more than 
definite (30 percent) industrial impairment if he attempted 
to work full time.  A considerable degree of social and 
industrial impairment from the psychiatric condition, as 
required for a 50 percent rating under the old criteria, is 
not shown.

Considering the new rating criteria, the evidence shows no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  Such 
is to be rated 30 percent.  The extent of symptoms and the 
associated occupational and social impairment, as required 
for a 50 percent rating, are not demonstrated.  Indeed, the 
recent medical evidence, including the last VA examination, 
shows few of the symptoms which typify a 50 percent 
disability under the new rating criteria; findings are more 
consistent with the new rating criteria for a 30 percent 
rating.

Under either the old or new rating criteria, the psychiatric 
disability picture more nearly approximates the criteria for 
a 30 percent rating, than a 50 percent rating, and thus the 
lower rating of 30 percent is warranted. 38 C.F.R. § 4.7.  
The preponderance of the evidence is against a rating higher 
than 30 percent for anxiety reaction with depressive 
features.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim for an increased rating must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The application to reopen a claim for service connection for 
hearing loss and tinnitus is denied.

An increased rating for anxiety reaction with depressive 
features is denied.




		
L. W. Tobin
	Veterans Law Judge
	Board of Veterans' Appeals

 

